UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 4, 2014 NN, INC. (Exact name of registrant as specified in its charter) Delaware 0-23486 62-1096725 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2000 Waters Edge Drive, Johnson City, Tennessee (Address of principal executive offices) (Zip Code) (423) 743-9151 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION On November 4, 2014, NN, Inc. (the “Company”) issued a press release, announcing the Company’s results of operations and financial condition for the third quarter ended September 30, 2014. The full text of the press release is furnished as Exhibit 99.1 and is incorporated herein by reference. Item 9.01FINANCIAL STATEMENTS AND EXHIBITS Exhibit No.Description 99.1 Press Release of NN, Inc. dated November 4, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 4, 2014 NN, INC. By: /s/ William C. Kelly, Jr. Name: William C. Kelly, Jr. Title: Vice President and Chief Administrative Officer EXHIBIT INDEX Exhibit No.Description 99.1 Press Release of NN, Inc. dated November 4, 2014.
